DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and thus each of claims 2-3 by way of dependence, now recites in a first new clause that each of the timing information and plurality of quantum states are transmitted in at least two intervals corresponding to a plurality of time slots, then in a second new clause limits those at least two intervals by saying the timing information is transmitted in one, and the plurality of quantum states in the other. The second new clause, separating the timing information and plurality of quantum states into different intervals, appears to contradict the first new clause, where both the timing information and the plurality of quantum states are transmitted in both of the two intervals. Further, the scope of the first new clause is ambiguous under broadest reasonable interpretation in light of the specification, because specification paragraph 0014 contradicts itself, specifying that each “information” (defined as timing information plus a plurality of quantum states) is transmitted in a plurality of time slots, but then defines “time-slot” as an iteration within which each information is transmitted. Regarding the two intervals, as best understood by Examiner, based on specification paragraph 0015, the intended scope is reflected in the second new clause. The specification does not disclose that each of the timing information and the quantum states are transmitted in the same two time intervals, but does disclose that the two time intervals are respectively used for the timing information and the quantum states. Regarding time slots, as best understood by Examiner, the intended scope is that each information (timing information plus a plurality of quantum states) is within a time slot, as this is the example used in specification 0015, with the respective 100 ms and 900 ms intervals of a 1 second time slot [singular]. The claim has been further examined accordingly.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Gelfond et al. (“Gelfond”) (US Patent Application Publication No. 2008/0137858).
Regarding claim 1, Gelfond discloses a method, comprising transmitting timing information and a plurality of quantum states together over a single wavelength in at least one of an optical fibre and free space optical medium (fig. 2 and paragraphs 0025, 0046, and 0055-0056, where qubits read on quantum states, and where the classical activation signal reads on timing information because it triggers the switch to quantum communication mode, i.e. to time interval ∆T0), wherein each of the timing information and the plurality of quantum states are transmitted in at least two predefined time intervals (paragraphs 0054-0056, where time interval ∆T0 is used to send “thousands” of stored, i.e. pre-determined, quantum keys, and where the classical activation signal or header is pre-determined and inherently occupies a time interval). Gelfond discloses separate sets of a classical activation signal or header plus a time interval ∆T0 (paragraph 0056) but does not expressly disclose that each of these sets is functionally a time slot. However, since Gelfond discloses the classical header indicating the start of a quantum communication mode (paragraph 0056), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to logically associate the header to the time interval ∆T0 in time as one transmission time slot, where the time interval ∆T0 is essentially a payload portion of the time slot.
Regarding claim 2, Gelfond discloses the method of claim 1, wherein the plurality of quantum states being generated from a first source (fig. 2, Alice and paragraphs 0026 and 0031) and the timing information being generated from a second source (fig. 2 classical transmitter 14A and paragraph 0029), wherein the first source for generating the plurality of quantum states and the second source for generating the timing information are derived differently thereby assuring no leakage of information on quantum states from the timing information (fig. 2, distinct transmitters, 14A [classical] and Alica [quantum], plus filters 80A to ensure no leakage into the quantum transmission from the classical path, paragraph 0043).
Regarding claim 3, Gelfond discloses the method of claim 1, wherein the timing information and each of the plurality of quantum states undergo same changes in parameters, during the transmission, as they are sharing same medium (fig. 2 element FLC). Note: This claim merely recites something that occurs inherently (polarization effects of bending, dispersion, etc.); it does not further limit the inventive method. Claiming that the signals, which have the same wavelength, undergo same changes because they are sharing the same medium, is only describing what is inherent to that wavelength traveling over the medium. 

Response to Arguments
Applicant's arguments filed 11 February 2022 have been fully considered but they are not persuasive. 
Applicant first argues about definitions; namely, that Gelfond discloses time multiplexing and Applicant claims “channel multiplexing,” where channel multiplexing means “splitting or sharing the capacity of a high-speed channel/telecommunication link to form multiple low capacity/low speed sub-channels.” This argument is not persuasive. Time multiplexing meets the definition of “channel multiplexing” when the “splitting or sharing” is in time (as opposed to in space, in frequency, in polarization, etc.); this the type of “splitting or sharing” disclosed by Applicant, in time. 
Applicant also argues [page 5] that “the timing information and the plurality of quantum states are transmitting in a predetermined corresponding time interval.” This language is inconsistent with specification paragraphs 0015-0016, where two time intervals, one for timing information and the other for quantum states, are within one time slot.
Applicant also argues [page 6], citing specification paragraph 0023, for features such as receiving end timing comparison, a preceding hold over time slot, and phase and frequency synchronization based on determined time drift, none of which are claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636